Citation Nr: 1730558	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-44 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable increased rating for service-connected osteoarthritis of the left knee (previously characterized as a fracture of the left patella) prior to May 29, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected fracture of the left femur.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was most recently before the Board in May 2015 when it was remanded for additional development.  The Board notes that the Veteran had been service-connected and in receipt of separate noncompensable ratings for both left patella and left femur disabilities.  In his July 2008 claim for benefits, the Veteran sought compensable increased ratings for both his service-connected left patella and left femur disabilities.  In the January 2009 rating decision on appeal, the RO discontinued the Veteran's noncompensable left patella disability rating.  In its decision, the RO stated that the evaluation would instead be included in the Veteran's evaluation of his service-connected left femur fracture.  The Board determined in its remand that it was unclear whether the RO's action to discontinue the rating amounted to a severance of service connection.  In its remand instructions, the Board asked the AOJ to clarify whether the intent was to sever service connection for the left patella fracture.

Subsequently, in an August 2015 rating decision, the RO found clear and unmistakable error in the severance of service connection for the Veteran's left patella fracture and restored the noncompensable evaluation from October 21, 1989.  The RO also recharacterized the disability to osteoarthritis of the left knee and assigned a 10 percent rating effective from May 29, 2014.  As the Veteran had initially filed claims for both his left patella and left femur disabilities, and he has disagreed with the RO decisions on each of these issues throughout the period on appeal, the issues have been recharacterized as shown above.

The issue of entitlement to an increased rating for a fracture of the left femur is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to an increased rating for service-connected osteoarthritis of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking an increased rating for service-connected osteoarthritis of the left knee have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted an emailed statement dated June 26, 2017, in which he stated that he wished to have his pending appeal withdrawn on the issue of entitlement to an increased rating for service-connected osteoarthritis of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.

The Veteran was last afforded a VA examination in August 2015 to evaluate the severity of his service-connected left femur fracture.  The Veteran reported having some pain over the posterior lateral proximal thigh and buttock area.  The Veteran stated that pain has been present in that area since his injury.  The VA examiner noted the left femur fracture and also listed a diagnosis of trochanteric pain syndrome, including trochanteric bursitis.  However, the VA examiner did not explain in the examination report whether this additional diagnosis amounted to a residual of the Veteran's service-connected left femur fracture disability.  Further, the VA examiner did not explain whether the diagnosed trochanteric pain syndrome and bursitis resulted in any functional limitations.  As such, a remand is needed for the VA examiner to clarify all residuals of the Veteran's service-connected disability and clearly delineate all resulting functional limitations. 

Additionally, while the August 2015 examination report contains initial range of motion testing for the Veteran's left hip, it does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability rating for the Veteran's service-connected left femur fracture.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.

Because the August 2015 VA examiner did not conduct all such tests, the Board finds that the examination is inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since July 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left femur fracture.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment, including any residuals of the service-connected disability; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left femur disability.  

Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


